DETAILED ACTION
This communication is in response to Application No. 16/526,948 filed on 30 July 2019. The response presented on 09 December 2021, which amends claims 5 - 7, 9, 14 - 16 and 18, and presents arguments, is hereby acknowledged. Claims 5-12 and 14-20 are currently pending and subject to examination. 
Response to Amendment
 Applicant’s amendments to the Specification, Drawings and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 27th, 2021.   
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant's claim amendments and arguments, filed 12/09/2021 have been fully considered. However, new rejections may appear below.
Claim Rejections - 35 USC § 112
Claims 5-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.  (FP 7.37)
Applicant argues that regarding claim 5, the examiner equates the Soundararajan smart contract manager 118 with the claimed verification node and the smart contract manager checks 
However, arguendo, the examiner finds that Soundararajan teaches this concept.  The examiner finds that Soundararajan teaches in Figure 1, the smart contract manager which can be a combination of smart contract manager 116, smart contract database 118 and smart contract 119.  The smart contract manager has access to the smart contract database which contains smart contracts. This way, together the smart contract manager and smart contract teach the limitations of the executing smart contract by the verification node recited in claims 5 and 14 of the application. Also Paragraph [0038] teaches that the smart contract manager 116 can create smart contracts for processing in the future. 
Furthermore, the claims 5 and 14 do not recite that the smart contracts are stored in a blockchain. They recite that the smart contracts are executed on a blockchain. Soundararajan teaches this concept where the smart contract manager 116 (including the database 118 and smart contracts 119) executes smart contracts which is included in the resource server system 108 which manage access of the distributed storage nodes of the distributed storage system 104 where the stored data 107 is referenced by blocks of the blockchain 111. 
Claim Rejections - 35 USC § 103
Claim 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan et al. (US 20210203503 A1) hereinafter Soundararajan in view of Maim (US 20200387893 A1). 
Regarding claim 5, Soundararajan teaches a computer-implemented method, comprising: receiving a device access request from a device owner (Soundararajan: Fig 2, steps 202, 206, 
validating, by a verification node, the received request (Soundararajan: Fig 2, step 210, [0049] for example provides for resource server validating request by checking permissions to access information); 
executing, by the verification node, a smart contract on a blockchain based on the received request (Soundararajan: Fig 2, step 208, [0048] provides for checking a smart contract for authorization requirements of the information access request;  [0030]-[0031] provides for smart contract being implemented using a distributed ledger);
and producing, based on the executed smart contract, an output command to access the device to configure the device to validate, decrypt and execute its part of the smart contract. (Soundararajan: Fig 2, step 212, 214 [0049]-[0054] for example, provide for the resource server outputting a message that commands the client to provide requisite authorization tokens. [59-60] provide for the validation of the tokens which can be based on access of the relevant smart contract by the smart contract manager. Assuming the tokens are validated the requested information is transmitted to the client device where the client decrypts the information) 
However, Soundararajan does not teach about the limitation of claim 5, where the access request from the device is signed. Maim teaches this limitation (Maim: [0142] provides for the system to receive a signed access request from another secure device).
Soundararajan and Maim are both considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan to incorporate the teachings of Maim and 
Regarding claim 14, this claim contains the same limitations as claim 5, and is rejected under the same rationale.
Regarding claim 6, Soundararajan and Maim teach all the limitations of claim 5 as stated above. Soundararajan further teaches the method of claim 5, wherein the smart contract contains binding logic that maps a device identifier and device owner identifier between the device and the device owner, wherein the smart contract is signed by the device owner using a private key of the device (Soundararajan: [0031] presents a smart contract which provides logic and rules executed between computing devices. [0032] provides for an entity (such as a user or a device) that can include one or multiple blockchain addresses which can be generated based on use of a pair of keys including a public key and a private key associated with a device). 
Regarding claim 15, this claim contains the same limitations as claim 6, and is rejected
under the same rationale.
Regarding claim 7, Soundararajan and Maim teach all the limitations of claim 5 as stated above. Soundararajan further teaches the method of claim 5, wherein the smart contract is executable logic and rules between the device identifier and the device owner identifier (Soundararajan: [0031] presents a smart contract which provides logic and rules executed between computing devices. [0032] provides for an entity (such as a user or a device) that can include one or multiple blockchain addresses which can be generated based on use of a pair of 
Regarding claim 16, this claim contains the same limitations as claim 7, and is rejected under the same rationale.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan in view of Sharma et al. (US 20190312855 A1), hereinafter Sharma. 
Regarding claim 8, Soundararajan and Mime teach all the elements of claim 5 as stated above and also the output command which comprise the encrypted results of the executed smart contract (Soundararajan: [0060] provides for the requested information which represents the output command, to be transmitted to the client device when the authorization tokens are validated where the requested information is encrypted using a public key of the client entity associated with the client device.) 
However Soundararajan does not teach the type of hash functions like Merkle proof of the results to prove the correctness of the smart contract execution results. 
Sharma teaches about Merkle Tree (Sharma: [0086] provides for a Merkel Tree that may be used to construct proofs of large data sets for example a blockchain record that may be created to include the correctness of the smart contract results). 
Soundararajan, Mime and Sharma are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan and Mime to incorporate the 
Regarding claim 17, this claim contains the same limitations as claim 8, and is rejected under the same rationale.
Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan and Mime in view of Ramatchandirane et al. (US 10185595 B1), hereinafter Ramatchandirane. 
Regarding claim 9, Soundararajan, Mime and Sharma teach all the elements of claim 8 as stated above except comparing validators on device with the validators from the output command after executing the smart contract from the blockchain.
Ramatchandirane teaches this limitation causing the device to validate the received output command by confirming validators on device match validators that signed the output command, the validators including validation sets that are produced by the verification node in the blockchain after authenticating the request from the device.(Ramatchandirane: col 7, lines 23-30 provides for the device to validate the received output command by checking that a cryptographic signature of the software application which represents the validators that signed the output command match one of the software applications approved for execution which represents the validators on the remote computing device).
Soundararajan, Mime, Sharma and Ramatchandirane are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the 
Regarding claim 18, this claim contains the same limitations as claim 9, and is rejected
under the same rationale.
Regarding Claim 10, Soundararajan, Mime and Sharma teach all the elements of claim 9 as stated above except updating of the validators on the device using the validators to validate a new set of validators.
Ramatchandirane teaches this limitation causing the device to validate the received output command by confirming validators on device match validators that signed the output command and further causing updating the validators on the device (Ramatchandirane: col 7, lines 30-32 provides for the remote computing device to store thereon a map of approved software applications which provides the validators).
Soundararajan, Mime, Sharma and Ramatchandirane are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan to incorporate the teachings of Ramatchandirane and provide a way to compare the validators on device with the validators from the output command from the execution of smart contracts and then update the validators on device. Doing so would incorporate an extra layer of validation on device and make sure of using the correct validators before it finalizes the transactions in the Blockchain.  
.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan and Mime in view of Calmon et al. (US 20190287026 A1), hereinafter Calmon. 
Regarding claim 11, Soundararajan and Mime teach all the elements of claim 5 as stated above except causing the verification node to complete block generation and voting on the generated block.
Calmon teaches this limitation by providing ways for the verification node to complete block generation and voting on the generated block (Calmon: [0032]  provides for the verification nodes to vote on the performance of block generation creating an aggregate performance for final payment/transmission of the learning model which completes block generation).
 Soundararajan, Mime and Calmon are both considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan and Mime to incorporate the teachings of Calmon and provide a way for the verification node to complete block generation and voting on the generated block. Doing so would incorporate the verification node to decide on the Blockchain transactions and add more validation to the overall operation. 
Regarding claim 20, this claim contains the same limitations as claim 11, and is rejected under the same rationale.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soundararajan and Mime in view of Kempf et al. (US 20210081404 A1), hereinafter Kempf. 

Kempf teaches this method storing a private key on a verification node; deploying the verification node in a private cloud; and deploying an access node in a public cloud, the access node communicatively coupled to the thin node (Kempf: [0018] provides for a cryptographic private key of the verification node; [0046] provides for the tenant which represents the verification node, a private cloud accessed remotely via secure network connections; Fig 1 and [0044] provides for a plurality of tenant entities 102A to 102N which represent the access nodes; Fig 1 provides for each of the tenant 102A-N which represent the access nodes to have one or more users that can be connected to the thin node).
Soundararajan, Mime and Kempf are all considered to be analogous to the claimed invention because they are in the same field of accessing Blockchain and device security. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soundararajan and Mime to incorporate the teachings of Kempf and provide a way to incorporate cloud computing to the method. Doing so would increase the scalability of the overall operation. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadi et al. (US 20140279558 A1) teach systems, methods and computer program products that facilitate the token-based validation of contactless payment and other transactions involving NFC (Near Field Communication)-enabled mobile devices.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/Y.J./            Examiner, Art Unit 2432